Citation Nr: 0033691	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969 and from December 1970 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
granted service connection for the following disabilities: 
bilateral hearing loss evaluated as non-compensable 
(effective April 23, 1997); onychomycosis of both large 
toenails evaluated as non-compensable (effective April 23, 
1997); residuals of a laceration of the right foot evaluated 
as non-compensable (effective April 23, 1997); residuals of a 
laceration of the left foot evaluated as non-compensable 
(effective April 23, 1997); and lumbosacral strain evaluated 
as 10 percent disabling (effective April 23, 1997).  In the 
same decision, the RO denied service connection for the 
following disorders: arthritis of the neck; arthritis of the 
hips; arthritis of the knees; arthritis of the lumbar spine; 
and for a character/behavioral disorder.  The RO deferred 
adjudication of the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was informed of the rating decision via 
correspondence dated in February 1998.  In October 1998, he 
submitted a notice of disagreement contesting all the initial 
ratings assigned for the service-connected disabilities as 
well as disagreeing with the initial denials of service 
connection for arthritis of the neck, arthritis of the hips, 
arthritis of the knees, and arthritis of the lumbar spine.  

In March 1998, the RO granted service connection for PTSD.  A 
30 percent rating was assigned and the veteran appealed.  In 
rating decision of July 1998, in pertinent part, the RO 
denied higher evaluations for the service-connected PTSD and 
bilateral hearing loss.  The veteran was notified of this 
decision in August 1998.  Subsequently, a 70 percent rating 
was assigned for PTSD and the veteran withdrew that appeal.

In a December 1998 statement of the case, the RO informed the 
veteran that it had determined that clear and unmistakable 
error existed in the February 1998 rating decision by failing 
to assign the effective date of November 6, 1977 for the 
grants of service connection for hearing loss, lumbosacral 
strain, and for onychomycosis.  The veteran was further 
informed that the other holdings remained the same.  

The veteran's substantive appeal was received in March 1999.  
In February 2000, the RO informed the veteran that he had 
failed to file a timely substantive appeal for all the issues 
included on his October 1998 notice of disagreement with the 
exception of the claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss.  The 
veteran did not appeal this decision.  An appeal has not been 
perfected with regard to these issues and they are not 
currently before the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates 
that the veteran has "A" level hearing loss in the right 
ear and "A" level hearing loss in the left ear when 
evaluated under the rating criteria in effect as of March 18, 
1976.  

2.  The veteran has level I hearing loss in both ears when 
evaluated under the criteria in effect as of November 18, 
1987 and thereafter.  There has been no showing of an 
exceptional hearing pattern as defined in the regulations.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.85, 
4.86, 4.87, and Diagnostic Code 6100 (1978, 1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain evidence 
of his hearing acuity during his first period of active duty 
from March 1967 to December 1969.  
During the veteran's second period of active duty and 
thereafter, his hearing acuity was evaluated on numerous 
occasions.  These evaluations tested pure tone thresholds, in 
decibels, and demonstrate that the veteran's hearing acuity 
decreased during service.  Testing in September 1970 showed 
hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
Not 
reported
0
LEFT
-5
-5
-5
Not 
reported 
0









































































































































































































Testing in October 1977 demonstrated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
45
45
LEFT
40
40
35
30
30

A second examination was conducted the same day in October 
1977.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
50
50
LEFT
35
45
45
45
60

An audiology consultation was conducted in November 1977.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
Not 
reported
60
LEFT
20
15
20
Not 
reported
25

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received at the RO in November 
1977.  The claim apparently remained unadjudicated until a 
rating decision in February 1998, in which the RO granted 
service connection for bilateral hearing loss and a non-
compensable (0 percent) rating was assigned.  

A VA examination for organic hearing loss was conducted in 
February 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
15
15
20
30
LEFT
Not 
reported
15
20
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted that the veteran had 
hearing within normal limits for rating purposes in the right 
ear and had high frequency sensorineural hearing loss in the 
left ear.  The average pure tone thresholds for the right ear 
were reported to be 20 decibels and the average pure tone 
thresholds in the left ear were reported as 29 decibels.  

A November 1998 letter from a private mental health clinic 
includes a pertinent Axis III diagnosis of "hearing 
impaired."  

A VA examination for organic hearing loss was conducted in 
July 1999.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear.  Pure tone thresholds, in 
decibels, were noted to be elevated and accurate thresholds 
could not be obtained despite repeated instruction.  The 
examiner reported that the veteran displayed non-organic 
behaviors and had a history of non-organic overlay to hearing 
loss.  The examiner noted that speech audiometry and 
immittance audiometry results had not changed since the prior 
examination conducted in February 1998.  The examiner opined 
that there had been no significant change in the veteran's 
hearing that would require a change in his level of service 
connection.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The law pertaining to evaluation of hearing loss has changed 
several times during the pendency of the veteran's appeal.  

The hearing loss regulations under 38 C.F.R. § 4.85 as of 
March 18, 1976 were as follows:

(a)	If the results of controlled speech 
reception tests are used, the letter, A through F, 
designating the impairment in efficiency of each 
ear separately, will be ascertained from table IV.  
Table IV indicates six areas of impairment in 
efficiency.  The literal 
designation of impaired efficiency (A, B, C, D, 
E, or F) will be determined by intersecting the 
horizontal row appropriate for percentage of 
discrimination and the vertical column appropriate 
to the speech reception decibel loss . . . .
(b)	The percentage evaluation will be found 
from table V by intersecting the horizontal row 
appropriate for the literal designation for the 
ear having the better hearing and the vertical 
column appropriate to the literal designation for 
the ear having the poorer hearing. 
(c)	If the results of pure tone audiometry 
(either pure tone air conduction or Galvanic Skin 
Response, GSR) are used, the equivalent literal 
designation for each ear, separately, will be 
ascertained from table V, and the percentage 
evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of 
this section.  

The pure tone audiometry average decibel loss was calculated 
from the hearing acuity at the frequencies of 500, 1000 and 
2000 hertz.  See 41 Fed. Reg. 11298 (1976); see also 43 Fed. 
Reg. 45358 (1978)(table VII).

Under the regulations in effect from November 18, 1987, 
through June 9, 1999, the evaluations of unilateral defective 
hearing range from zero percent to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1988).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  64 Fed. Reg. 25202, (1999) 
(codified at 38 C.F.R. § 4.85 (1999)).

The evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can 

be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Analysis

The Board notes that the RO has not evaluated the veteran's 
claim under the rating criteria for evaluation of hearing 
loss in effect prior to November 18, 1987.  However, in this 
case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
As noted above, the determination of hearing loss is a pure 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Therefore, the Board is able to evaluate this 
claim under the old and new regulations without prejudice to 
the veteran, and will proceed with consideration of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the preponderance of the 
evidence weighs against the assignment of a compensable 
evaluation in this case.

A compensable rating is not warranted based upon the rating 
criteria for evaluation of hearing impairment which was 
effective as of March 18, 1976.  Only one of the audiology 
examinations of record includes sufficiently elevated scores 
to qualify for a compensable disability evaluation.  This was 
one of the examinations which was conducted in October 1977.  
The testing demonstrated "C" hearing in the right ear and 
"B" hearing in the left ear which equates to a 10 percent 
disability evaluation when the results are applied to Table V 
of 38 C.F.R. § 4.87a (1977).  The Board notes, however, that 
a separate evaluation conducted the same day ("A" results 
in the right ear and "B" results in the left ear) and one 
conducted the next month ("B" results in the right ear and 
"A" results in the left ear) failed to demonstrate 
sufficiently elevated pure tone thresholds to qualify for a 
compensable evaluation.  When the February 1998 audiology 
testing is reviewed under the rating criteria in 

effect as of March 18, 1976, the results are an "A" in the 
right ear and an "A" in the left ear.  The Board notes that 
the most recent evaluation conducted in July 1999 does not 
include a determination of pure tone thresholds, in decibels, 
and as such contains insufficient information to rate under 
the rating criteria effective as of March 18, 1976.  The 
Board finds that a preponderance of the evidence shows that 
the veteran's hearing loss does not qualify for a compensable 
evaluation under the hearing loss rating criteria effective 
as of March 18, 1976.  

A compensable rating is not warranted when the veteran's 
claim is evaluated under the rating criteria in effect 
subsequent to November 18, 1987.  When the February 1998 test 
scores for the right ear (average pure tone loss of 20 
decibels and 96 percent speech discrimination) are entered 
into Table VI of § 4.87, the result is a numeric designation 
of I.  When the February 1998 test scores for the left ear 
(average pure tone loss of 28.75 decibels and 96 percent 
speech discrimination) are entered into Table VI of § 4.87, 
the result is a numeric designation of I.  Applying the 
numeric designations of I for the right ear and I for the 
left ear to Table VII of § 4.87, the percentage evaluation is 
zero or non-compensable, under Diagnostic Code 6100, under 
the previous rating criteria, or amended criteria for rating 
hearing loss which became effective June 10, 1999.  

The most recent audiology testing was conducted in July 1999.  
At that time, the examiner determined that pure tone 
thresholds, in decibels, were inaccurate due to non-organic 
behaviors.  The examiner did note, however, that the speech 
audiometry and immittance audiometry testing results had not 
changed since the February 1998 examination and opined that 
there had been no significant change in the veteran's hearing 
since the February 1998 testing was conducted.  The Board 
notes that the February 1998 test results did not equate to a 
compensable evaluation for the hearing loss.  Based on the 
examiner's opinion, the Board finds that the July 1999 
audiology testing results also do not equate to a compensable 
evaluation for the bilateral hearing loss.  

The Board has also considered the provisions of 64 Fed. Reg. 
25202, May 11, 1999 (to be codified at 38 C.F.R. § 4.85(g) 
and 38 C.F.R. § 4.86).  However, the results of the February 
1998 VA examination do not show deafness or exceptional 
patterns of hearing loss and the provisions of sections 
4.85(g) and 4.86 are not applicable in this case.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for a compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the February 1998 VA audiology examination failed 
to show that the veteran's bilateral hearing loss is more 
than non-compensably disabling with application of the 
pertinent rating criteria.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  
However, these statements are not probative of whether he has 
a hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it shows that the veteran's 
bilateral hearing loss does not meet or approximate the 
criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for bilateral hearing loss with 
application of the previous as well as amended rating 
criteria.  The benefit sought on appeal is denied.



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

